Title: To John Adams from Benjamin Rush, 4 June 1789
From: Rush, Benjamin
To: Adams, John



Dear Sir,
Philadelphia June 4th: 1789.

I find you, & I must agree, not to disagree, or we must cease to discuss political questions. I could as soon believe that the British parliament  had once a right to tax America, as believe that the a fourth major part of the citizens of New York were federal, or that many of the federal minority were so, from  proper motives.
I know from good authority that some of the leading federalists of New York pressed the Senate at Albany to relinquish the power of appointing federal Senators to the assembly, rather than risk the loss of the residence of Congress in New York. But my principal objection to the continuance in New York, is the influence which a city contaminated by having been for seven years a garrison town to a corrupted British Army, must have upon the manners, & morals of those men who are to form the character of our Country. I already see the effects of this influence, and hear much more of it.
The Citizens of Pennsylvania  are truly republican,—and will not  readily concur in a government which  has begun already so soon to ape the corruptions of the British Court, conveyed to it, thro’ the impure channel of the city of New York. I think Philada: the most eligible spot in the Union for the present residence of Congress—Upon this account, I am sure  it will not be preferred,—But Trenton,—Annapolis, Chester  town—or the banks of the  Ohio should all be preferr’d to New York.
It is  the sink of British manners & politicks. I hope one of the last mentioned places will be fixed upon soon, otherwise such factions will I fear arise, that as will convulse our government. There is more known—said & felt  upon this subject that is proper to be communicated, It will of or than will be believed while Congress is perfumed with British incense in New York.
When I speak of the influence of the New Engd: States, I mean that  influence in favor of virtue—order, & liberty which has long been a system with them, but which is only sense felt by fitts & starts by most of the Other States. I wish to see such an influence revived, & perpetual in our Country, & to ensure this, I wish it not to be perceived, or opposed.
When I expressed a wish for a Union in principle & conduct of Massachusetts—Virginia—& Pennsya:—I wished only for the Predominance of numbers & property in the legislative & executive parts of our government.
I  highly respect Mr Jay, as but supposed, he would have  been continued in his present office—After stating the abilities—sacrifices & services of Mr Wilson—could it be offensive to heart that he  opposed the narrow Views of those people who wished to  render your election abortive or to dishonour you by the manner in which it was conducted?—In this he acted a manly part, and I have a right to say, that he was less influenced by personal regard, than by genuine—federal—and republican principles.—Letters from New York & Maryland (which I saw) strongly urged him to an opposite conduct. But he felt—what you have expressed, and could his advice have prevailed fully, you would have had ten instead of eight votes from Pennsylvania.—
Why should we accelerate the progress of our Government towards monarchy?—Every part of the conduct of the Americans tends to  it. We will have but one deliverer—One great—or one good man in our Country. For my part, I cannot help ascribing the independence—& new government of our Country to thousands—all equally necessary & equally useful in both those great events
This is not a time to mention nor are you in the proper place to hear, who were unfriendly to your election, in New York.
That  you may never mistake  any of my Opinions or principles in  my future letters, I shall add to this long one,—that I am as much a republican as I was in 1775—&6—that I consider hereditary monarchy & aristocracy as rebellion against nature—That I abhor titles, & every thing that belongs to the peagantry of government—that I love the people—but would sooner be banished to Iceland or Tobalski, than gain their favor by accommodating to one of their unjust popular prejudices,—that I feel a respect for my rulers bordering upon homage, but that I would not be jolted two hours in the New York stage that plies between New York & Philada: to be the prime minister of the United States,—and & if that I have applied for no office, & shall apply for none. Under all circumstances, I hope I shall be excused in thinking for myself, at all times, & upon all subjects.—To this detail of my principles, I have only to add one feeling, and that is, that I am with as much affection & respect as I was in 1775— (notwithstanding our present contrariety of Sentiment upon some Subjects) your sincere friend, and / humble / servant
Benjn: Rush